Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12, line 21 is objected to because of the following informalities:  “and radially outward the” should be - -and radially outward of the- -.  Appropriate correction is required.
Claim 28, line 10-11 is objected to because of the following informalities:  “to be radially outward the” should be - -to be radially outward of the- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-14, 28-29, 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 11-12; claim 12, line 20-21; claim 28, line 10-12 recites “the purge cavity is…radially outward of the radially outer face”, “”a purge cavity…radially outward the radially outer face”, and “a purge cavity…radially outward of the radially outer face”, respectively.  The instant application in Figure 3 shows the purge cavity (144) which is directly above 140.  However, the purge cavity portion directly and contacting the surface with 140 is radially inward of the radially outer face.  Furthermore, the specification does not state that the purge cavity is radially outward of the radially outer face.  For these reasons, this claim limitation is considered new matter.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-14, 28-29, 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11-12; claim 12, line 20-21; claim 28, line 10-12 recites “the purge cavity is…radially outward of the radially outer face”, “a purge cavity…radially outward the radially outer face”, and “a purge cavity…radially outward of the radially outer face”, respectively.  The instant application in Figure 3 shows the purge cavity (144) which is directly above 140.  However, the purge cavity portion directly and contacting the surface with 140 is radially inward of the radially outer face, so that it is unclear how the purge cavity is radially outward of the radially outer face.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al (US 4497610 as referenced in OA dated 3/18/2021).

    PNG
    media_image1.png
    615
    683
    media_image1.png
    Greyscale


Annotated Figure 1 and 2 of Richardson et al (US 4497610 as referenced in OA dated 3/18/2021)

Regarding claim 1, Richardson discloses a shroud assembly (Figure 2; 20) for a turbine engine (Figure 1; 10) having an engine centerline (The centerline of the gas turbine engine which is the centerline of the shaft which couples the turbine to the compressor.  See Annotated Figure 1, labeled centerline.  Also, see American Heritage Dictionary definition and diagram of “gas turbine”) and having a mainstream flow path (The flow path for Figure 1; labeled motive gases), the shroud assembly comprising:
at least one segment (Figure 2; 24 and Figure 3; 38) including a body (the body of Figure 2; 24 and Figure 3; 38) with a rail (Annotated Figure 2; labeled rail) extending radially away relative to the engine centerline and at least partially defining a shroud cavity (Figure 2; 22) and having a forward face (Annotated Figure 2; labeled forward face) and an aft face (Annotated Figure 2; labeled  aft face), with a radially inner face (Annotated Figure 2, labeled inner face) facing the engine centerline and confronting the mainstream flow path, and a radially outer face (Annotated Figure 2, labeled outer face) opposite the radially ;inner face and facing away from the engine centerline; and 
a near wall cooling passage (The passage formed by Figure 2; 32 and 34) provided in the at least one segment having an inlet (The inlets of Figure 2; 32) in the radially outer face and directly fluidly coupled to the shroud cavity, and an outlet (The outlets of Figure 2; 34) exhausting to a purge cavity (Annotated Figure 2; labeled purge cavity), with the inlet located forward of the rail and the outlet located aft of the rail; 
wherein the purge cavity is located aft of the shroud assembly and radially outward of the radially outer face of the at least one segment and the mainstream flow path (Like the instant application, a portion of the purge cavity (the purge cavity in the instant application being the space above Figure 3; 140 and the radially outer face being 124) is radially outward of the radially outer face).
Regarding claim 2, Richardson discloses the invention as claimed
(Figure 3 shows 32 forming multiple channels).
Regarding claim 11, Richardson discloses the invention as claimed
Richardson further discloses comprising a rotating blade assembly (Annotated Figure 2; labeled blade.  The plurality of blades in this stage are the blade assembly) and a stationary vane assembly (Figure 1, 14) with an outer band (Annotated Figure 2, labeled outer band), wherein the at least one segment is one of a shroud segment facing the rotating blade assembly (The at least one segment faces the rotating blade assembly) or the outer band.

Claim(s) 28-29, 33, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey (US 20160319841 as referenced in OA dated 10/27/2020) hereafter McCaffrey ‘841.

    PNG
    media_image2.png
    738
    618
    media_image2.png
    Greyscale

Annotated Figure 6 of McCaffrey ‘841
Regarding claim 28, McCaffrey ‘841 discloses an engine component (Figure 2; 66 with the embodiment shown in Figure 5 and 6) for a turbine engine (Figure 1; 20) including a compressor section (Figure 1; 24), a combustion section (Figure 1; 26), and a turbine section (Figure 1, 28) in axial arrangement defining a mainstream flow path (Figure 1, C) providing a mainstream flow (Paragraph 0032) through the turbine engine, the engine component comprising:  Serial No.15/428,722Examiner: Edwin G Kang Filed:February 9, 2017Group Art Unit: 3741 Page 5 of 15 
a peripheral wall (The wall formed by Figure 5; 98, 116 and 72) confronting the mainstream flow path (Figure 5; 72 confronts the mainstream flow path which is shown as Figure 2; C) extending in an axial direction (Figure 1; A) at least partially defining a shroud cavity (The cavity where Figure 4; F1 is located) and at least partially defining a circumferential perimeter of the mainstream flow path (Figure 4 shows the shroud cavity defining a circumferential perimeter of mainstream flow path), the peripheral wall including a radially outer face (Annotated Figure 6; labeled radially outer face) facing away the mainstream flow path; and 
a near wall cooling passage (Figure 6; 1220 and 96) having an inlet (Figure 6; 1220) directly fluidly coupled to the shroud cavity and an outlet (Annotated Figure 6; labeled outlet) provided within the peripheral wall and exhausting into a purge cavity (Annotated Figure 6; labeled purge cavity) defined to be radially outward of the circumferential perimeter of the mainstream flow path and the radially outer face of the peripheral wall.
Regarding claim 29, McCaffrey ‘841 discloses the invention as claimed.
McCaffrey ‘841 further discloses wherein the peripheral wall is a radially inner wall (Figure 2; 66 is a radially inner band as compared to 68) of an outer band (Figure 2; 68, 66) provided in one of the compressor section or the turbine section (Paragraph 0036).
Regarding claim 33, McCaffrey ‘841 discloses the invention as claimed.
McCaffrey ‘841 further discloses wherein the peripheral wall is a radially inner wall (The peripheral wall is a radially inner wall with respect to Figure 2; 76) of a shroud (Figure 2; 66) for a rotating blade assembly (Figure 2; 62, 64) in one the compressor section or the turbine section (Paragraph 0036).
Regarding claim 42, McCaffrey ‘841 discloses the invention as claimed.
McCaffrey ‘841 further discloses wherein the peripheral wall is formed from a first radially outer portions (The radially outer portion is Figure 5; 82) including the near wall cooling passage and a second radially inner portion (The radially inner portion is Figure 5; 72) that does not contain the near wall cooling passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7, 12-14, 34-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of McCaffrey et al (US 20160265363 as referenced in OA dated 3/18/2021), hereafter McCaffrey ‘363.
Regarding claim 3, Richardson discloses the invention as claimed.
Richardson further discloses wherein the at least one segment comprises two portions (Figure 2; 24 and Figure 3; 38) mounted to one another.
Richardson does not disclose two ceramic matrix composite (CMC) portions and formed of layered CMC plies.
However, McCaffrey ‘363 teaches a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1, 20) having an engine centerline (Figure 1, A), the shroud assembly comprising
(One multi-piece blade outer air seal of Paragraph 0063),
wherein the at least one segment comprises two ceramic matrix composite (CMC) portions (Two pieces which form the multi-piece blade outer air seal of Paragraph 0063)  mounted to one another and formed of layered CMC plies (Paragraph 0063 and the plies or layers of Paragraph 0047 which form the laminates of each piece of the multi-piece blade outer air seal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Richardson wherein the two portions are two ceramic matrix composite (CMC) portions and formed of layered CMC plies as taught by and suggested by McCaffrey ‘363 because it has been held that applying a known technique, in this case McCaffrey ‘363 forming a shroud segment of layered CMC plies according to the steps described immediately above, to a known device, in this case, Richardson’s at least one segment, ready for improvement to yield predictable results, in this case providing increased temperature capability as compared to metal alloys (The modification makes each of Figure 2; 24 and Figure 3; 38 of Richardson from layered CMC plies), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 4 (Please note that this is a first interpretation of claim 4 and claim dependent from claim 4 use this interpretation unless otherwise noted), Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein a radially outer portion (Figure 2; 24) of the two portions includes apertures (Figure 2; 32 and 34) to form the near wall cooling passage.
The claimed phrase “cut” is being treated as a product-by-process limitation; that is made from cutting. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
(In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 24 and Figure 3; 38 of Richardson are each made of layered CMC plies) includes apertures in the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 32 and 34 of Richardson are formed in the layered CMC plies which form Figure 2; 24) to form the near wall cooling passage.
Regarding claim 5, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein a radially inner portion (Figure 3; 38) of the two portions is uncut to enclose the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein a radially inner portion of the two CMC portions (In the combined invention of Richardson in view of McCaffrey ‘363, the Figure 2; 24 and Figure 3, 38 of Richardson are each made of layered CMC plies) includes uncut plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 3; 38 of Richardson is formed in the layered CMC plies which are uncut) to enclose the near wall cooling passage.
Regarding claim 6, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein the apertures include discrete apertures (Figure 2; 32 and 34 are discrete apertures) formed to form the inlet and the outlet of the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the apertures include discrete apertures formed in some of the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 32 and 34 of Richardson are formed in some of the layered CMC plies which are the layered CMC plies which form Figure 2; 24) to form the inlet and the outlet of the near wall cooling passage.
Regarding claim 7, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein the apertures further include elongated apertures (Figure 3; 34 are elongated apertures) to form the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the apertures further include elongated apertures in the some of the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 34 of Richardson are formed in some of the layered CMC plies which are the layered CMC plies which form Figure 2; 24) to form the near wall cooling passage.
Regarding claim 12, Richardson discloses a turbine engine (Figure 1; 10) having a mainstream flow path (The flow path for Figure 1; labeled motive gases), the turbine engine comprising: 
a compressor section (The compressor of Column 2, line 26-28), a combustion section (Figure 1; 12), and a turbine section (Figure 1; 16) in axial arrangement and defining an engine centerline (The centerline of the gas turbine engine which is the centerline of the shaft which couples the turbine to the compressor.  See Annotated Figure 1; labeled centerline.  Also, see American Heritage Dictionary definition and diagram of “gas turbine”); 
a blade assembly (Annotated Figure 1; labeled disk and Annotated Figure 2, labeled blade) provided in at least one of the compressor section or the turbine section including a rotatable disk (Annotated Figure 1; labeled disk.  The disk is the rotor to which the blades attach) having a plurality of circumferentially arranged blades (Annotated Figure 2; labeled blade) extending radially from the rotatable disk relative to the engine centerline; 
(Figure 2; 20) surrounding and spaced from the blade assembly and including multiple, circumferentially-arranged shroud segments (Figure 2; 24 and Figure 3; 38.  Column 4, line 15-18) with at least one circumferentially-arranged shroud segment formed having apertures (of Figure 2; 32 and 34), the at least one circumferentially-arranged shroud segment including a body (The body of Figure 2; 24 and Figure 3; 38) with a rail (Annotated Figure 2; labeled rail) extending radially away relative to the engine centerline and at least partially defining a shroud cavity (Figure 2; 22) and having a forward face (Annotated Figure 2; labeled forward face) and an aft face (Annotated Figure 2; labeled aft face), with a radially inner face (Annotated Figure 2; labeled inner face) facing the engine centerline and confronting the mainstream flow path, and a radially outer face (Annotated Figure 2; labeled outer face) opposite the radially inner face and facing away from the engine centerline; and 
at least one near wall cooling passage (The passage formed by Figure 2; 32 and 34) provided in the at least one circumferentially-arranged shroud segment having an inlet (The inlets of Figure 2; 32) in the radially outer face and directly fluidly coupled to the shroud cavity, and an outlet (The outlets of Figure 2; 34) fluidly coupling the at least one near wall cooling passage to a purge cavity (Annotated Figure 2; labeled purge cavity) downstream of the at least one circumferentially-arranged shroud segment and radially outward of the radially outer face of the at least one circumferentially-arranged shroud segment and the mainstream flow path (Like the instant application, a portion of the purge cavity (the purge cavity in the instant application being the space above Figure 3; 140 and the radially outer face being 124) is radially outward of the radially outer face), with the inlet located forward of the rail and the outlet located aft of the rail, the at least one near wall cooling passage formed by the apertures in the at least some of the plurality of layered plies.
Richardson does not disclose multiple, circumferentially-arranged ceramic matrix composite (CMC) shroud segments with at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies with at least some of the plurality of 
However, McCaffrey ‘363 teaches a turbine engine (Figure 1; 10) having a mainstream flow path, the turbine engine  comprising: 
a compressor section (Figure 1; 24), a combustion section (Figure 1; 26), and a turbine section (Figure 1; 28) in axial arrangement and defining an engine centerline (Figure 1; A); 
a blade assembly (Figure 3; 160 and the rotor of Paragraph 0050) provided in at least one of the compressor section or the turbine section including a rotatable disk (The rotor of Paragraph 0050) having a plurality of circumferentially arranged blades (Figure 3; 160) extending radially from the rotatable disk relative to the engine centerline; 
a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063), including multiple, circumferentially-arranged ceramic matrix composite (CMC) shroud segments (The plurality of multi-piece blade outer air seal of Paragraph 0063) with at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies (Paragraph 0063 and the plies or layers of Paragraph 0047 which form the laminates of each piece of the multi-piece blade outer air seal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Richardson to include multiple, circumferentially-arranged ceramic matrix composite (CMC) shroud segments with at least one circumferentially-arranged CMC shroud segment formed from a plurality of layered CMC plies with at least some of the plurality of layered CMC plies as taught by and suggested by McCaffrey ‘363 because it has been held that applying a known technique, in this case McCaffrey ‘363 forming a shroud segment of layered CMC plies according to the steps described immediately above, to a known device, in this case, Richardson’s shroud segments, ready for improvement to yield predictable results, in this case providing increased temperature capability as compared to metal alloys (The modification makes each of Figure 2; 24 and Figure 3; 38 of Richardson from layered CMC plies), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
In the combined invention of Richardson in view of McCaffrey ‘363 at least some of the plurality of layered CMC plies have apertures and the at least one near wall cooling passage formed by the apertures in the at least some of the plurality of layered CMC plies. (Figure 2; 24 and Figure 3; 38 each of Richardson are made from layered CMC plies, so that the layered CMC plies forming Figure 2; 24 has apertures for Figure 2; 32 and 34.  The some of the plurality of layered CMC plies are the plies forming Figure 2; 24).
Regarding claim 13, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses a first radially outer portion (Figure 2; 24) of the at least one circumferentially-arranged shroud segment and a second radially inner portion (Figure 3; 38) of the at least one circumferentially- arranged shroud segment, where the at least one near wall cooling passage is formed in the first portion and the second portion encloses the at least one near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the plurality of layered CMC plies define a first radially outer portion of the at least one circumferentially-arranged CMC shroud segment (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 24 and Figure 3; 38 of Richardson are each made of layered CMC plies, so that the CMC plies define the first radially outer portion and the second radially inner portion) and a second radially inner portion of the at least one circumferentially- arranged CMC shroud segment, where the at least one near wall cooling passage is formed in the first portion and the second portion encloses the at least one near wall cooling passage.
Regarding claim 14, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.

It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the plurality of layered CMC plies defining the first radially outer portion include the at least some of the plurality of layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, the plies forming Figure 2; 24 of Richardson have the apertures because 24 has the apertures) having the apertures, and the plurality of layered CMC plies defining the second radially inner portion do not include the apertures (In the combined invention of Richardson in view of McCaffrey ‘363, the plies forming Figure 3; 38 do not have the apertures because the 24 has the apertures).
Regarding claim 34, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein the apertures define multiple channels (Figure 3 shows 32 forming multiple channels) fluidly interconnected in the shroud assembly.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the apertures in the at least some of the plurality of layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, the plies forming Figure 2; 24 of Richardson have the apertures because 24 has the apertures) having the apertures define multiple channels fluidly interconnected in the shroud assembly.
Regarding claim 35, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein the apertures include discrete apertures to form the inlet and the outlet (The inlet and outlet are formed from discrete apertures) of the at least one near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the apertures include discrete apertures formed in the at least some of the plurality (In the combined invention of Richardson in view of McCaffrey ‘363, the plies forming Figure 2; 24 of Richardson have the apertures because 24 has the apertures) to form the inlet and the outlet of the at least one near wall cooling passage.
Regarding claim 36, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein the apertures further include elongated apertures (Figure 3; 24 is an elongated aperture) to form the near wall cooling passage between the inlet and the outlet.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein the apertures further include elongated apertures in some of the plurality of layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, the plies forming Figure 2; 24 of Richardson have the apertures because 24 has the apertures) to form the near wall cooling passage between the inlet and the outlet.
Regarding claim 37, Richardson discloses the invention as claimed.
Richardson does not disclose wherein at least a portion of the at least one segment is formed of a plurality of layered ceramic matrix composite (CMC) plies.
However, McCaffrey ‘363 teaches a shroud assembly (The plurality of multi-piece blade outer air seal of Paragraph 0063) for a turbine engine (Figure 1; 20) having an engine centerline (Figure 1; A), the shroud assembly comprising
at least one segment (One multi-piece blade outer air seal of Paragraph 0063),
at least a portion (Two pieces which form the multi-piece blade outer air seal of Paragraph 0063)  of the at least one segment is formed of a plurality of layered ceramic matrix composite (CMC) plies (Paragraph 0063 and the plies or layers which form the laminate of Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Richardson wherein at least a portion of the at least one (The modification makes each of Figure 2; 24 and Figure 3; 38 of Richardson from layered CMC plies), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 38, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
Richardson further discloses wherein a portion (Figure 2; 24) include apertures (Figure 2; 32 and 34).
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has wherein at least some of the plurality of layered CMC plies include apertures (In the combined invention of Richardson in view of McCaffrey ‘363, both Figure 2; 24 and Figure 3; 38 of Richardson are made from layered CMC plies.  The layered CMC plies forming Figure 2; 24 have apertures which are some of the plurality of layered CMC plies).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of McCaffrey ‘363 as applied to claim 3 above, and further in view of Morrison (US 20050076504 as referenced in OA dated 10/02/2019).
Regarding claim 4 (Please note that this is a second interpretation of claim 4 where the product-by-process limitation is given patentable weight), Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
(Figure 2; 24) of the two portions includes apertures (Figure 2; 32 and 34) to form the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 has a radially outer portion of the two CMC portions (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 24 and Figure 3; 38 of Richardson are each made of layered CMC plies) includes apertures in the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 32 and 34 of Richardson are formed in the layered CMC plies which form Figure 2; 24) to form the near wall cooling passage.
Richardson in view of McCaffrey ‘363 does not teach wherein the apertures are cut in the layered CMC plies.
However, Morrison teaches a CMC component (Figure 3; 41) for a gas turbine engine (Paragraph 0001) includes apertures (Figure 4A and 4B; element 56) cut in the CMC component to form a near wall cooling passage (Figure 4B; 56, Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Richardson in view of McCaffrey ‘363 wherein the apertures are cut in the layered CMC plies as taught by and suggested by Morrison in order to because it has been held that applying a known technique, in this case Morrison’s cutting, machining, and drilling process to form a CMC component with apertures according to the steps described immediately above, to a known device, in this case, Richardson in view of McCaffrey  ‘363’s at least one segment, ready for improvement to yield predictable results, in this case provide cooling to a CMC component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms the apertures through a cutting process).
Regarding claim 5 (Please note that this claim uses the second interpretation of claim 4), Richardson in view of McCaffrey ‘363 and Morrison teaches the invention as claimed.
(Figure 3; 38) of the two portions is uncut to enclose the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 and Morrison has wherein a radially inner portion of the two CMC portions (In the combined invention of Richardson in view of McCaffrey ‘363, the Figure 2; 24 and Figure 3; 38 of Richardson are each made of layered CMC plies) includes uncut plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 3; 38 of Richardson is formed in the layered CMC plies which are uncut) to enclose the near wall cooling passage.
Regarding claim 6 (Please note that this claim uses the second interpretation of claim 4), Richardson in view of McCaffrey ‘363 and Morrison teaches the invention as claimed.
Richardson further discloses wherein the apertures include discrete apertures (Figure 2; 32 and 34 are discrete apertures) formed to form the inlet and the outlet of the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 and Morrison has wherein the apertures include discrete apertures formed in some of the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 32 and 34 of Richardson are formed in some of the layered CMC plies which are the layered CMC plies which form Figure 2; 24) to form the inlet and the outlet of the near wall cooling passage.
Regarding claim 7 (Please note that this claim uses the second interpretation of claim 4), Richardson in view of McCaffrey ‘363 and Morrison teaches the invention as claimed.
Richardson further discloses wherein the apertures further include elongated apertures (Figure 3; 34 are elongated apertures) to form the near wall cooling passage.
It is herein asserted that the combined invention of Richardson in view of McCaffrey ‘363 and Morrison has wherein the apertures further include elongated apertures in the some of the layered CMC plies (In the combined invention of Richardson in view of McCaffrey ‘363, Figure 2; 34 of Richardson are formed in some of the layered CMC plies which are the layered CMC plies which form Figure 2; 24) to form the near wall cooling passage.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of McCaffrey ‘363 as applied to claim 38 above, and further in view of Millard et al (US 20050118392 as referenced in OA dated 10/02/2019).
Regarding claim 39, Richardson in view of McCaffrey ‘363 teaches the invention as claimed.
 Richardson in view of McCaffrey ‘363 does not teach wherein layering of the at least some of the plurality of layered CMC plies aligns the apertures to define the near wall cooling passage.
However, Millard teaches a CMC component (Figure 1; 110) for a gas turbine engine (Paragraph 002) formed by layered CMC plies (Figure 1; 106, 108) wherein layering of at least some of the plurality of layered CMC plies (Each pair of Figure 2; 106, 108) aligns apertures (The aligned apertures forming Figure 2; 112 through each pair of 106 and 108.  Layering of the plies aligns the apertures to form 112) to define a near wall cooling passage (Figure 2; 112, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Richardson in view of McCaffrey ‘363 wherein layering of the at least some of the plurality of layered CMC plies aligns the apertures to define the near wall cooling passage as taught by and suggested by Millard because it has been held that applying a known technique, in this case Millard’s alignment of apertures to form a cooling passage according to the steps described immediately above, to a known device, in this case, Richardson in view of McCaffrey ‘363’s CMC component which is formed of layered CMC plies, ready for improvement to yield predictable results, in this case providing a less expensive process for providing adequate cooling of a CMC part (Paragraph 0005, the modification forms the aligned apertures of Richardson in view of McCaffrey ‘363 using the teaching of layering of Millard), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Claim 40, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey ‘841 in view of Schmidt (US 20160243808 as referenced in OA dated 10/27/2020).
Regarding claim 40, McCaffrey ‘841 discloses the invention as claimed.
McCaffrey ‘841 further disclose wherein the peripheral wall is formed including apertures (Figure 6; 1220).
McCaffrey ‘841 does not disclose wherein the peripheral wall is formed from a plurality of layered plies, with at least some of the plurality of layered plies including apertures.
However, Schmidt teaches a CMC component (Figure 1A; 10) for a gas turbine engine (Paragraph 0028) formed of layered CMC plies (Paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McCaffrey ‘841 wherein the peripheral wall is formed from a plurality of layered plies as taught by and suggested by Schmidt because it has been held that applying a known technique, in this case Schmidt’s usage of CMC plies to form a CMC component according to the steps described immediately above, to a known device, in this case, McCaffrey ‘841’s peripheral wall, ready for improvement to yield predictable results, in this case improving interlaminar strength (Paragraph 0027.  The modification forms each of Figure 5; 98, 116, 72 of McCaffrey ‘841 as multiple plies), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
It is herein asserted that the combined invention of McCaffrey ‘841 in view of Schmidt has at least some of the plurality of layered plies including apertures because the apertures are formed in Figure 6, 98 and 116 of McCaffrey ‘841 which are only some of the plurality of layered plies since Figure 5, 72 of McCaffrey ‘841 is also formed of the plurality of layered plies.
Regarding claim 41, McCaffrey ‘841 in view of Schmidt teaches the invention as claimed.
McCaffrey ‘841 further discloses wherein the apertures in the a portion of the peripheral wall (In the context of McCaffrey ‘841 in view of Schmidt, Figure 5; 98 and 116 are a portion of the peripheral wall and formed of the at least some of the layered CMC plies) form the near wall cooling passage.
Regarding claim 43, McCaffrey ‘841 discloses the invention as claimed.
McCaffrey ‘841 further discloses wherein at least the first radially outer portion is formed including apertures (Figure 6; 1220) to collectively define the near wall cooling passage.
McCaffrey ‘841 does not disclose at least the first radially outer portion is formed from a plurality of layered plies.
However, Schmidt teaches a CMC component (Figure 1A; 10) for a gas turbine engine (Paragraph 0028) formed of layered CMC plies (Paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McCaffrey ‘841 wherein the first radially outer portion is formed from a plurality of layered plies as taught by and suggested by Schmidt because it has been held that applying a known technique, in this case Schmidt’s usage of CMC plies to form a CMC component according to the steps described immediately above, to a known device, in this case, McCaffrey ‘841’s peripheral wall, ready for improvement to yield predictable results, in this case improving interlaminar strength (Paragraph 0027.  The modification forms each of Figure 5; 98, 116, 72 of McCaffrey ‘841 as multiple plies), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 

Applicant asserts that Richardson does not disclose a purge cavity located radially outward of the radially outer face.  Examiner respectfully disagrees.  Like the instant application, a portion of the purge cavity, Annotated Figure2; labeled purge cavity of Richardson (the purge cavity in the instant application being the space above Figure 3; 140 and the radially outer face being 124) is radially outward of Annotated Figure 2; labeled outer face of Richardson.
Applicant asserts that the purge cavity of Richardson is not aft of the shroud assembly.  Examiner respectfully disagrees.  The aft end of the shroud assembly, Figure 2; 24 and Figure 3; 38 of Richardson, forms the left boundary of Annotated Figure 2; labeled purge cavity of Richardson, so that the purge cavity is aft of the shroud assembly.
Applicant asserts that McCaffery ‘841 does not disclose a purge cavity radially outward of the radially outer face.  Examiner respectfully disagrees.  Under the new interpretation of McCaffery ‘841 in this OA, McCaffery ‘841 discloses that Annotated Figure 6; labeled purge cavity of McCaffery ‘841 is radially outward of Annotated Figure 6; labeled radially outer face of McCaffery ‘841.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Albers et al (US 20120171027 as referenced in OA dated 3/18/2021) states in paragraph 0048 that CMCs provide increased temperature capability as compared to metal alloys.
Morrison (US 20080279679 as referenced in OA dated 3/18/2021) states in paragraph 0003 that CMCs provide increased temperature capability as compared to metal alloys.
Grasso et al (US 20180065337 as referenced in OA dated 3/18/2021) states in paragraph 0045 that a TBC can be applied to a CMC.
O’Leary et al (US 20160376901 as referenced in OA dated 3/18/2021) state in paragraph 0062 that a TBC can be applied to a CMC.
Shi et al (US 20160003052 as referenced in OA dated 3/18/2021) states in paragraph 0031 that a TBC can be applied to a CMC.
Le Hong (US 20150247412 as referenced in OA dated 3/18/2021) shows in Figure 4 the blades attaching to a disk.
Corsmeier (US 3768924 as referenced in OA dated 3/18/2021) shows in Figure 3 the blades attaching to a disk.
Melenchuk (US 3575522 as referenced in OA dated 3/18/2021) shows in Figure 3 the blades attaching to a disk.
Meyer et al (US 20140099190) shows in Figure 1 a typical gas turbine egine which has a compressor, combustor, turbine, and shaft.
Ackerman et al (US 20130192253) shows in Figure 1 a typical gas turbine engine which has a compressor, combustor, turbine, and shaft.
Dawson et al (US 20070180827) shows in Figure 1 a typical gas turbine engine which has a compressor, combustor, turbine, and shaft.

Rodner Research Web (Properties of Gases) states gases expand to fill their containers, so that a flow exiting Figure 2; 34 of Richardson would fill Annotated Figure 2; labeled purge cavity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741